      Case 4:19-cv-00044-BMM Document 137-1 Filed 04/29/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE
COUNCIL, et al.,                                    Civil Action No. 4:19-cv-00044-
                                                    BMM
                          Plaintiffs,
      vs.                                           DECLARATION OF GARY
                                                    SALSMAN
UNITED STATES ARMY CORPS OF
ENGINEERS, et al.,

                          Defendants.

TRANSCANADA KEYSTONE PIPELINE,
LP, et al.

                    Intervenor-Defendants.




      1.     My name is Gary Salsman and I am the Project Vice President, US

Execution for the Keystone XL Pipeline at TC Energy. My business address is

700 Louisiana Street, Houston, Texas 77002.

      2.     In my role as Project Vice President, US Execution, I am responsible

for the overall planning and construction of the Keystone XL Pipeline Project

(“Keystone XL” or the “Project”) in the United States. My responsibilities for the

Project include general oversight of all construction activities to bring the Project

into operation.

                                           1
      Case 4:19-cv-00044-BMM Document 137-1 Filed 04/29/20 Page 2 of 5



      3.     I am offering this declaration in support of TC Energy’s motion for a

stay of the Court’s April 15, 2020 order vacating Nationwide Permit 12 (NWP 12)

and enjoining the U.S. Army Corps of Engineers from authorizing activity under

NWP 12. The facts I provide are within my personal knowledge.

      4.     The Court’s order and corresponding injunction threatens TC

Energy’s ability to execute its planned construction activities in 2020 because TC

Energy intended to rely on NWP 12 to authorize pipeline construction in waters of

the United States for which authorization is required under Section 404 of the

Clean Water Act. On January 31, 2020, TC Energy submitted preconstruction

notifications (PCNs) to the Army Corps to obtain verifications required under

Nationwide Permit 12. It was TC Energy’s expectation that the Army Corps

would have issued a decision on the PCNs by early May 2020. Given the Court’s

order, however, the Army Corps has indicated that it will not issue new PCN

verification letters. Without authorization from the Army Corps under Section 404

of the Clean Water Act, TC Energy cannot construct portions of Keystone XL that

require dredge and fill activities in waters of the United States.

      5.     If TC Energy does not receive authorization from the Army Corps by

early July, its construction plans will be significantly impacted. Currently, TC

Energy is evaluating potential options that would be available to it in that

circumstance, each of which have significant adverse consequences.


                                           2
      Case 4:19-cv-00044-BMM Document 137-1 Filed 04/29/20 Page 3 of 5



      6.     These options include: (i) delaying construction activities in which

case it will not complete construction of pipeline spreads in Montana, South

Dakota, or Nebraska in the manner it has planned for 2020; (ii) altering its

construction plans in 2020 to avoid dredge and fill activities in waters of the

United States, which is estimated to increase the construction costs at the impacted

locations by over $100 million (40% higher) and delay completion of the planned

2020 construction; or (iii) forego construction in 2020 altogether.

      7.     TC Energy had planned to enter construction contracts to obtain

approximately 1,800 construction workers to construct the pipeline segments

scheduled to be built in 2020. This workforce would consist of unionized workers.

If that planned pipeline construction cannot be completed this year, some or all of

those construction jobs may be lost along with significant investment and

economic opportunities in the communities the pipeline traverses.

      8.     To date, TC Energy has invested approximately $3.2 billion in

developing the Keystone XL project, including $2.3 billion that was subject to a

previous write-down. Additionally, the Government of Alberta has agreed to

invest up to $1.06 billion towards construction in 2020, in addition to further

investment by TC Energy. If TC Energy is unable to complete the construction

planned for 2020, timely completion of the Project would be put at risk.




                                          3
      Case 4:19-cv-00044-BMM Document 137-1 Filed 04/29/20 Page 4 of 5



      9.       If TC Energy is unable to complete the construction planned for 2020,

it could face a one-year delay in the anticipated in-service date. Such a delay in the

construction schedule would impose very significant financial consequences on TC

Energy.

               a.    TC Energy estimates that a one-year delay would result in lost

            earnings before interest, taxes, depreciation, and amortization (EBITDA)

            of approximately $1.3 billion between 2023 and 2024, based on the

            minimum take-or-pay shipper commitment. Even if TC Energy earned

            these revenues back at the end of the current 20-year shipper contract

            terms, the net EBITDA loss would be approximately $750 million,

            assuming an 8% discount rate. This loss results because the net-present

            value of lost revenue TC Energy could earn in 2023 and early 2024

            would be worth more than revenue received in the following years.

      10.      Additionally, the Project supports hundreds of indirect jobs

immediately at suppliers, manufacturers, and vendors at a time when many

suppliers and vendors are already facing reductions in workforce due to current

economic conditions. Further, in the first year of operations, TC Energy plans to

spend approximately $488 million in payments for services and wages ($28

million), power utilities ($272 million), and taxes to State, county and municipal

governments ($189 million) in the United States. The impact to customers could


                                           4
      Case 4:19-cv-00044-BMM Document 137-1 Filed 04/29/20 Page 5 of 5



be substantially higher than this amount due to crude oil discounts or shut-in of

production. In the event of a one-year delay, these operating expenditures would

be delayed. Moreover, a delay would have significant negative impacts to US

refiners relying on this important supply source.



      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on this 28th day of April 2020.




                                       _________________________________
                                       Gary Salsman




                                          5
